Corson, J.,
The above defendant was charged, before a magistrate of Whitpain Township, with violation of The Vehicle Code of May 1, 1929, P. L. 905, as amended, 75 PS §1 et seq., in that *658he is alleged to have driven 45 miles per hour in a 35-mile speed zone within said township.
Under the provisions of The Vehicle Code of May 1, 1929, defendant waived a hearing before the magistrate and the case was heard before this court. Various other violations of The Vehicle Code were charged in the information but these we find were without, merit and were not pressed by the Commonwealth.
While a speed of 45 miles per hour in a 35-mile zone at 2 a.m. may not endanger the lives or property of anyone, yet it is technically a violation of the act. On the other hand, defendant may not be entitled to too much sympathy because of his arrogant and disorderly action when stopped by the police officer.
The hearing judge accepts the testimony of the police officer as to defendant’s speed when the officer says that the clocking was done by a car equipped with a speedometer tested for accuracy, and found accurate, within 30 days, and that defendant was clocked at 45 miles per hour for more than one-quarter of a mile.
Prior to the recent Act of May 28, 1956, P. L. (1955) 1769, 75 PS §501, such clocking would not have been legal evidence in a 35-mile zone. Prior to such act it was required that the clocking be by two police officers for a distance of one-eighth of a mile. However, the present clocking procedure seems to be proper for 50-mile and 35-mile zones.
And now, March 20, 1957, for the reasons given, we find defendant guilty under section 1002 of The Vehicle Code of May 1, 1929, P. L. 905, as amended by the Act of May 28, 1956, P. L. (1955) 1769, further amending section 1002, subsec. (d), 75 PS §501.
Defendant is directed to appear for sentence on Friday, March 29, 1957, at 10 a.m., in courtroom D of the court house at' Norristown.